Citation Nr: 0721998	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-21 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from January 1982 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In that rating decision, the RO found 
that the veteran's lumbar spine disability did not warrant a 
rating in excess of 10 percent and reduced the evaluation of 
the veteran's right knee disability from 10 percent to 0 
percent (noncompensable).  The veteran's disagreement with 
the ratings assigned led to this appeal.

In a May 2005 rating decision, the RO reinstated the 10 
percent evaluation for the right knee disability.  The RO 
issued a May 2005 statement of the case regarding the 
veteran's entitlement to ratings in excess of 10 percent for 
his lumbar spine and right knee disabilities.  The veteran 
filed a timely substantive appeal (VA Form 9) in June 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his right knee and low back 
disabilities are more disabling than currently evaluated.  He 
asserts that his right knee disability is manifested by 
constant pain, marked swelling at the end of the day and 
buckling or instability, which significantly impairs his 
ability to ambulate.  He further claims that his back 
disability is productive of muscle spasms and additional 
difficulty ambulating, to include climbing stairs.

The veteran underwent a VA examination to evaluate his right 
knee and low back disabilities in February 2005.  The 
examiner diagnosed a chronic lumbosacral strain with spasms 
and an intermittent right knee strain.  A Magnetic Resonance 
Image (MRI) of the right knee performed in May 2005 revealed 
that the veteran had mild to moderate discoid degenerative 
changes of the menisci.  

The veteran underwent an additional VA examination in 
February 2006.  History obtained at that time included 
intermittent low back pain occurring 10 to 15 days a month 
and flare ups of pain 8 to 10 times a year, which lasts from 
two to seven days.  Regarding the right knee, the veteran 
gave a history of pain.  The examiner found that the veteran 
did not have instability of the right knee and that the knee 
did not buckle or lock.  Ranges of motion of the back and 
right knee were noted.  The diagnoses were recorded as 
degenerative joint disease of the lumbosacral spine with 
limitations of motion and degenerative joint disease of the 
right knee.  The examiner found that the veteran did not 
experience any flare-ups of low back pain that necessitate 
bed rest, but that, at times, he had to limit his daily 
activities.

Subsequent to the February 2006 examination, the RO issued an 
April 2006 supplemental statement of the case.  The RO found 
that the evidence provided by the February 2006 examination 
did not warrant entitlement to a rating in excess of 10 
percent for the veteran's low back or right knee disability.

The Board notes at the outset that neither the May 2005 
statement of the case nor the April 2006 supplemental 
statement of the case contained the criteria for rating the 
veteran's knee disability, to include 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003- 5010, 5257, 5260 and 5261.  Such a 
fundamental denial of due process (notice of applicable law) 
must be cured.  38 C.F.R. § 19.9 (2006).  

In addition, the record contains a March 2007 VA medical 
record regarding treatment for the veteran's back disability 
and there is no indication that the RO considered this 
evidence, nor does the record contain a waiver of RO review 
of the evidence.  As the Board finds this additional evidence 
has a bearing on the veteran's claim for a rating in excess 
of 10 percent for a lumbosacral spine disability, the RO must 
consider and review this evidence.  See 38 C.F.R. § 19.37(b) 
(2006).



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claims.  

The notification letter must also 
include a copy of the part of the rating 
schedule related to the rating of a knee 
disability, to include 38 C.F.R. 
§ 4,71a, Diagnostic Codes 5003, 5257, 
5260 and 5261.

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  All VA treatment reports, which 
pertain to the veteran's claims on 
appeal, must be obtained for inclusion 
in the claims file.

3.  Thereafter, the veteran's claims on 
appeal must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority, to 
include a March 2007 VA medical record 
pertaining to treatment for a back 
disability and 38 C.F.R. § 4,71a, 
Diagnostic Codes 5003, 5257, 5260 and 
5261.  If any of the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran must be 
provided with a supplemental statement 
of the case, which addresses all of the 
evidence received since the last issued 
supplemental statement of the case, to 
include a March 2007 VA medical record 
pertaining to treatment for a back 
disability.  

If the veteran's claim for entitlement 
to an increased rating for a right knee 
disability has not been granted to his 
satisfaction, the supplemental statement 
of the case must contain 38 C.F.R. 
§ 4,71a, Diagnostic Codes 5003, 5257, 
5260 and 5261.

An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.





The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2006).


